Title: To George Washington from Otis & Andrews, 19 September 1778
From: Otis & Andrews
To: Washington, George


          
            Sir
            Boston 19th Sepr 1778
          
          We have this morning received Your Excellency’s Letter of the 14th Instant; The Cloth order’d to be made up, by the Hon’ble Board of War, has lately been order’d out of Town by General Heath, & is accordingly gone & going out, except such quantities as were necessary to keep the Taylors at work, which we requested the General’s permission to retain; There will be some unavoidable delays on this account, but your Excellency may be assured that We are doing, & shall continue to do, every thing in our power to get the Cloathing to the Army in season. In consequence of your direction, We have Stopt the Taylors from making more breeches, & shall get Overalls made instead of them—And it will be our highest pleasure to gain your Excellency’s approbation of the Cloathing when made, which We shall endeavor to merit, by a strict attention to the directions from the Board of War, & those You have honored us with. Threads are exceedingly scarce, If any can be obtaind more than are wanted for 
            
            
            
            making the Cloathing here, We shall obey your Excellency’s orders in sending on a quantity to the Deputy Clothier General attending the Army. When the Officer from General Knox appears We shall furnish the Articles wanted with all possible dispatch. and are with the greatest respect Your Excellency’s most obedt & very hbl. servants
          
            Otis & Andrews.
          
          
          p.s. We beg leave to observe, as Your Excellency has mentioned to General Heath a neglect in the Transportation of Cloathing heretofore—That since our appointment, in Novr last, None has been sent on by us, without Sworn Conductors, who have had under their care a certain number of Waggons, & stood engaged to bring us a Certificate from the Dy Q.M.G. or the D.C.G. at Fish kill of their delivery there, and we have ever consider’d ourselves as in charge of the Cloathing, ’till such Certificates were obtained, as they are the only Vouchers for our issues, in that line.
          
        